Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Drawings
The drawings are objected to because the blocks in FIGs. 1-3 should include a descriptive indication as at what each block represents.  As set forth in 37 CFR 1.84(o), suitable descriptive legends . . .  may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. In FIG. 1 the four blocks represent a generic antenna array, which is coupled to a generic wireless network interface capable of supporting known communication protocols, a generic processor, generic 1st memory and a generic 2nd memory, see for example the paragraphs bridging pages 6 and 7. Similarly, FIGs. 2 and 3 simply show transmitters and receivers in communication with each other.  Nothing in FIGs. 1-3 show anything more than that which is already known and conventional in the art.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 10 and 16 are directed to “a memory device . . . comprising instructions.”
Claim interpretation affects the evaluation of both criteria for eligibility. For example, in Mentor Graphics v. EVE-USA, Inc., 851 F.3d 1275, 112 USPQ2d 1120 (Fed. Cir. 2017), claim interpretation was crucial to the court’s determination that claims to a "machine-readable medium" were not to a statutory category. In Mentor Graphics, the court interpreted the claims in light of the specification, which expressly defined the medium as encompassing "any data storage device" including random-access memory and carrier waves. Although random-access memory and magnetic tape are statutory media, carrier waves are not because they are signals similar to the transitory, propagating signals held to be non-statutory in Nuijten. 851 F.3d at 1294, 112 USPQ2d at 1133 (citing In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)). Accordingly, because the BRI of the claims covered both subject matter that falls within a statutory category (the random-access memory), as well as subject matter that does not (the carrier waves), the claims as a whole were not to a statutory category and thus failed the first criterion for eligibility. The USPTO gives claims their broadest reasonable interpretation consistent with the specification.  The broadest reasonable interpretation of a claim drawn to a memory device, e.g., computer readable medium, covers forms of non-transitory tangible medium and transitory propagating signals.  When the broadest reasonable interpretation covers a signal per se, the claim must be rejected under 35 USC 101 as covering non-statutory subject matter.  In the instant case, the applicants' specification, sets forth the following,
any computer readable medium may be employed to store these instructions. For example, read only memory (ROM), a random access memory (RAM), a magnetic storage device, such as a hard disk drive, or an optical storage device, such as a CD or DVD, may be employed. Furthermore, these instructions may be downloaded into the memory device 25, such as for example, over a network connection (not shown), via CD ROM, or by another mechanism.”
As such, the broadest reasonable interpretation of “any computer readable medium may be employed” covers forms of non-transitory tangible medium and transitory propagating signals. The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Initially, it is noted that the Supreme Court has recognized the importance in preventing limitations from a patent specification to enter the patent claims.  McCarty v. Lehigh Val. R. Co., 160 U.S. 110 (1895). The Supreme Court in McCarty explained that starting to limit claims by including elements not mentioned in the claims would create a slippery slope effect where it would be hard to know where to stop. Id. at 116. See also Winans v. Denmead, 56 U.S. 330, 343 (1853) (discussing how it is unnecessary for patent practitioners to add statements specifying that the claims extend "to the thing patented, however [varied] its form or proportions" because patent law interprets claims like so without these words).2010] 135).
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, 
In claim 1, the language “a method of reducing the number of computations needed to perform an angle of arrival or an angle of departure algorithm” is indefinite since it lacks clarity.  As there is nothing to which a basis of a number of computations can be attributed to in any previous computations, there is no clarity as to what a reduction of such number encompasses. Thus, the claim fails to clearly and distinctly define the subject matter.
The language “an angle of arrival or angle of departure algorithm” is indefinite since the metes and bounds of such are not set forth.  It is unclear whether the “algorithm” is intended to describe some specified set of calculations; if it does, the steps should be defined by the claimed and if not, then the metes and bounds of such are undefined suggesting that any known and unknown set of steps are encompassed by such, which represents a lack of clarity as to the scope of the language.  
The claim sets forth “performing . . . algorithm at a low resolution” and “performing . . . algorithm at a high resolution.” The language fails to clearly set forth the subject matter since it is unclear what it means for an algorithm to be performed at a low/high resolution, particularly in light of the undefined interpretation of algorithm. Thus the claim is indefinite for failing to clearly and distinctly set forth what the applicant regards as the invention.
The language “identifying a highest peak” is indefinite since it is unclear to what this refers. While conventionally, this may represent a peak RSSI or SNR in an amplitude measuring direction finder, the claims do not set forth any measurement per se and as such it is unclear 
Claim 1 determines the AOA/AOD “based on the results of the search,” however, the claim fails to set forth what the results of the search are or encompass.  Thus, the claim is indefinite due to the failure to clearly and distinctly define the subject matter.
Due to the lack of clarity regarding the performing of an algorithm at low/high resolutions, the subject matter of claims 2-4 is also lacking in clarity.  It is unclear what the scope of performing an algorithm at a low resolution defined as 5° or more or 10° or more is since an algorithm is a set of steps and the definition of a set of steps for an AOA/AOD being defined by an angle is not understood.  It is unclear what the scope of performing an algorithm at a high resolution defined as 20° is since an algorithm is a set of steps and the definition of a set of steps for an AOA/AOD being defined by an angle is not understood.  Finally, it is not evident what distinction exists between “low” and “high” resolution when in fact the “low” resolution encompasses the “high” resolution, i.e. the claims define the low resolution as encompassing 5° or more and 10° or more, each of which encompasses 20° which is the same as provided by the “high resolution”, suggesting that the resolution is not determined by the angle and that all of the searches, whether a coarse pre-search or the multiple searches are executed with the same coverage area, e.g. 20° in azimuth and elevation. 
Claim 5 sets forth “a coarse matrix” obtained by executing the pre-search a plurality of times.  However, the language fails to specify in a clear and distinct manner what it is or encompasses.  The claim fails to define what it is or represents, instead simply stating when it is obtained. 
In light of the lack of clarity with respect to “the resolution” of an algorithm, the language in claim 7, setting forth a “pre-search” with “a higher resolution” is indefinite.
Claims 8 and 9 set forth intended uses of the output of the method (to perform wayfinding and to perform spatial positioning). The [a)statements of intended use or field of use, b)"adapted to" or "adapted for" clauses, c) "wherein" clauses, or d) "whereby"] clause provides language that suggests or makes optional but does not require steps to be performed or does not limit the scope of a claim or claim limitation. Accordingly, the metes and bound of the claim cannot be ascertained by one having ordinary skill in the art.  It is unclear if the claim would be infringed by the mere ability for the AOA to be used for such intended use or if it would be infringed only when performing the specified uses.  Moreover, with respect to spatial positioning, according to the specification’s description of such, multiple locators are required.  Therefore, if the method is associated with a single device, it is unclear if a further limitation is provided beyond the provision of the determination of the AOA/AOD. 
Claims 10 and 16 are rejected for reasons similar to claim 1. Additionally, claims 10 and 16 are indefinite due to the language “to create a result matrix
Regarding claims 14 and 19, it is unclear what the scope of performing an algorithm at a low resolution defined as 5° or more encompasses due to the lack of clarity with respect to performing an algorithm at a low resolution.
Claim 15 is indefinite since it is not clear whether the memory being less than 10 kB refers to the totality of the coarse matrix and the result matrix or each individually.  Moreover, since it is not clear what the coarse matrix and the result matrix are and what type of data is associated with such, the memory requirement lacks clarity.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 concludes with the penultimate step of “determining the angle of arrival or angle of departure based on results of the search.”  Compliance with the enablement requirement of 35 U.S.C. § 112(a) requires that the specification enable the full scope of every claim. Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007). In the instant case, the broadest reasonable interpretation of the claim encompasses any and all executing a search, which comprises performing the angle of arrival or angle of departure algorithm.”  Unlimited functional claim limitations that extend to all means or methods of resolving a problem is not adequately supported by the written description or is not commensurate in scope with the enabling disclosure both of which are required by section 112. The claim language attempts to cover unlimited functional language associated with an undefined algorithm with undefined measurements to generate an output associated with the angle of arrival/departure.  After consideration of the Wands factors, one of ordinary skill in the art would require undue experimentation to make and/or use the claimed subject covering any/all types of wave propagation, any/all types of AOA/AOD algorithms, and any/all types of measurements in order to determine AOA/AOD.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mastriani et al (4,696,053).
Mastriani et al (4,696,053) disclose an antenna alignment method and system including a first device 202 and a second device 204 having respective antennas 206, 208 which are moved in accordance with a respective azimuth and elevation displacement unit 222, 224 and coupled to respective radio units 214, 216, and further including a controller 230 which may be a microprocessor programmed to implement the functions and steps of the method and achieve desired results of the method, FIGs 1 and 2 and the descriptions thereof exemplifying the structure. FIG. 3 exemplifies a cell matrix associated with the search pattern. FIGs. 4(a)-4(c) exemplify the method for determining an angle of arrival/angle of departure, i.e. the angle that represents the maximum signal strength between the two devices.  As shown therein, a “pre-search” is executed in the form of the commencement of the Acquisition Phase (260, 262, 264) which operates to measure a signal strength associated with the two antennas moving at different rates over a searched area in order to identify the maximum signal strength (highest peak) at each end of the link representing a first level of communication quality.  Subsequently, additional levels of searching are executed in the form of the commencement of an Alignment Phase (e.g. 266, 268, 270, 272, 274 etc), each based on a previously identified maximum received signal strength (highest peak) being used as the start point and wherein each level of search is executed through a partial cell matrix (exemplified as first, second and third partial matrices) with a decreasing search pattern.  Each decreasing search pattern encompasses a change in resolution from a low to high. For example, the Acquisition Phase searches a preselected range of uncertainty in azimuth and elevation to identify a point around which matrix 258 is established. An Alignment Phase executes a first search in azimuth and elevation using the cell matrix, e.g. 160 cells of 258.  The Alignment Phase continues with executing a second search in azimuth and elevation using a first partial cell matrix, e.g. 64 cells of matrix 258. The Alignment Phase coarse search a plurality of times and the execution of the various partial cell matrices in the Alignment Phase meets the scope of executing the search a plurality of times.  As the antennas are designed for military applications, at the time of the instant application, the use of antenna arrays, e.g. phased array antennas or switched antennas, would have been obvious to the skilled artisan.  As the operation merely requires the storage of an amplitude value associated with a cell ID, and since the number of cells is limited and reduced at each partial cell (previously stored can be overwritten), the amount of memory required is minimal and is deemed to meet the limitation of being less than 10kB. As the information is associated with radio communication sets and the controller is coupled thereto as well as provides signals indicative of levels and operational status, and indicator is suggested.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Spiritus (20020057225) disclose a system and method for automatically setting-up antennas for very small aperture satellite terminals including performing a coarse search in a respective azimuth and elevation range, performing a successful search (i.e. finding a peak), and subsequently performing a fine search in a respective azimuth and elevation range. FIG. 3 exemplifies a broad overview while FIG 4 exemplifies the coarse search algorithm, and FIG. exemplifies the fine search algorithm.
Li et al (WO2004088347, translation included) disclose a method and system for determining an angle of arrival using a multi-step search approach wherein each search step is performed a plurality of times. 
Ahmad et al (20110205969) disclose the conventionality of establishing a LOS directional beam for communication by performing a coarse search using a coarse beam and a fine search using a fine beam.
Leiba et al (8,487,813) disclose the conventionality of a device and method for antenna alignment using coarse and fine searches, see FIG. 3.
Mondal et al (WO 2018064348) disclose the conventionality of a hierarchical beam search from low resolution to high resolution, see FIG. 5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646